 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   JULIO MIER-GALLEGOS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        Case No. 1:18-mj-00104-SAB
12                   Plaintiff,                        STIPULATION TO EXTEND
                                                       BRIEFING SCHEDULE;
13            vs.                                      ORDER
14    JULIO MIER-GALLEGOS,
15                   Defendant.
16
17
18            IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Assistant United States Attorneys Michael Tierney and William Taylor, counsel for

20   plaintiff, and Assistant Federal Defender Matthew Lemke, counsel for defendant Julio Mier-

21   Gallegos, that the briefing schedule be extended. Specifically, that the deadlines currently set for

22   November 28, 2019 and December 12, 2019 be extended to December 6, 2019 and December

23   20, 2019, respectively. The parties request this short extension in order to resolve a discovery

24   issue.

25   \\

26   \\

27   \\

28   \\
 1                                                 Respectfully submitted,
 2                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: November 27, 2019                       /s/ Michael Tierney
                                                   MICHAEL TIERNEY
 5                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: November 27, 2019                       /s/ Matthew Lemke
                                                   MATTHEW LEMKE
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 JULIO MIER-GALLEGOS
12
13                                                 ORDER
14            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the briefing schedule
15   be extended as requested. Affirmative motions will be filed on or by December 6, 2019. Any
16   responsive motions will be filed on or by December 20, 2019. The motion hearing will be set for
17   January 7, 2020, at 9:30 a.m., Courtroom 9 (SAB), before Magistrate Judge Stanley A. Boone.
18
19   IT IS SO ORDERED.
20   Dated:     November 27, 2019
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27

28

     Mier-Gallegos, J. [1:18-mj-00104-SAB]
     Stip. and Order to Extend Briefing Schedule
                                                      2
